DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-48 are pending. 

Election/Restrictions
Applicant’s election of Group I, claims 1-45, in the reply filed on 1-13-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-48 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-13-21.
Claims 1-45 are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Enablement
Claims 1-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a replacement of an endogenous g1 gene segment with a human IgG4 gene segment or a replacement of an endogenous g2a gene segment with a human IgG1 gene segment, wherein the mouse functionally expresses a humanized IgG antibody comprising an endogenous variable domain operably linked to a human IgG4 or IgG1 domain, does not reasonably provide enablement for the rodent as broadly encompassed by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of testing a human antibody comprising administering the antibody to a rodent comprising in its genome: an immunoglobulin heavy chain locus that comprises: (i) an immunoglobulin heavy chain variable region comprising a VH gene segment, a DH gene segment and a JH gene segment; and (ii) an immunoglobulin heavy chain constant region comprising a CH gene segment encoding an IgG constant domain comprising a human CH1 domain, a human hinge region, a human CH2 domain, a human CH3 domain, an IgG transmembrane domain and an IgG cytoplasmic domain, wherein the immunoglobulin heavy chain variable region is operably linked to the immunoglobulin heavy chain constant region such that the rodent produces IgG antibodies comprising variable domains derived from the VH H gene segment and the JH gene segment and heavy chain constant domains derived from the CH gene segment.
i) The specification does not enable an Ig heavy chain locus comprising any species of VH, DH, and JH gene segments or any CH region containing human CH1, hinge, CH2, and CH3 domains as broadly encompassed by claim 1 other than endogenous VH, DH, and JH gene segments and a replacement of endogenous g1 or g2a domain with human CH domains. Claim 1 encompasses making an Ig heavy chain locus comprising any species of Ig VH, DH, and JH gene segments.
The CH gene segment has an Ig constant domain comprising a human CH1 domain, a human hinge region, a human CH2 domain, a human CH3 domain, any species of an IgG transmembrane domain, and species of an IgG cytoplasmic domain. 
The claim does not require any endogenous sequences are removed to accommodate the human sequences. The claim requires expression of IgG antibodies that have variable domains from the VH gene segments, the DH gene segment, the JH gene segment, and heavy chain constant domains derived from the CH gene segment. The claim does not require making a humanized IgG antibody or making an IgG antibody with an endogenous variable domain operably linked to a human constant domain. 
However, the specification does not teach replacing any VH, DH, or JH domains as encompassed by claim 1 or adding any exogenous VH, DH, or JH domains to the endogenous heavy chain locus. The examples and Figures are limited to replacing an endogenous g1 or g2a domain with human IgG domains (Fig. 1). The specification does 
The specification does not teach how to make a vector that replaces IgM, IgD, IgE, IgA, IgG3, or IgG2b domains (Fig. 1A); however, the teachings are limited to creating an immunoglobulin with a humanized IgG domain. 
Claims 5 and 6 require the human CH domains are located at or replaces an endogenous Cγ2a, Cγ2c, Cγ1, Cγ2b, or Cγ3 domains; however, the specification is limited to replacing endogenous g1 (Cγ1) or g2a (Cγ2a) domains with human Ch domains (Fig. 1). The breadth claimed is simply not part of the invention. 
Claim 14 requires the VH, DH, JH gene segments are rodent. However, the specification does not teach how to insert exogenous VH, DH, JH gene segments into any rodent heavy chain locus, specifically as replacements of endogenous VH, DH, JH gene segments. Claim 15 requires the rodent VH, DH, JH gene segments are endogenous, but applicants do not correlate endogenous VH, DH, JH gene segments to exogenous rodent VH, DH, JH gene segments. 
Claim 16 requires the VH, DH, JH gene segments are human; however, the specification does not teach the target sequence or vector required to insert VH, DH, JH gene segments into the heavy chain locus as required in claim 1, specifically when replacing endogenous VH, DH, JH gene segments with human VH, DH, JH gene segments. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required. 

ii) the specification does not enable making any species of rodent with a genetically modified IgG domain as required in claim 1. Claim 1 encompasses any rodent including mice, rats, squirrels, hamsters, guinea pigs, beavers, etc. The specification does not correlate the target sequences in mouse IgG gene segments required to make the vector for replacing mouse IgG gene segments with human IgG gene segments. The specification does not correlate the mouse IgG locus to any other rodent sequences. The specification does not teach the targeting vector used to target the mouse IgG locus can be used in any other species of rodent. Without such guidance, it would have required those of skill undue experimentation to do so. 
iii) The specification does not enable expressing a variable domain “derived from the VH gene segment, the DH gene segment and the JH gene segment” as required in claim 1. The variable domain is derived from the variable gene segment; the DH and JH gene segments are involved in rearrangement but do not give rise to the amino acids in the variable domain of the immunoglobulin as claimed. 
iv) the specification does not enable merely administering a human antibody to a transgenic mouse for the purpose of testing as required in claim 1 without a test, i.e. determining whether the human antibody _[?]__. After the antibody is administered the method step for the test and the determination of the test are absent in the claim which does not have an enabled use. What is required is a clear, positive step of the test followed by a determination of the results, i.e. determining whether the human antibody 
v)  The specification does not enable making a rodent that also has human Cμ, CΔ, Cγ3, or Cγ1 as required in claim 7-9. The specification is limited to replacing endogenous g1 (Cγ1) or g2a (Cγ2a) domains with human Ch domains (Fig. 1). The breadth claimed is simply not part of the invention for reasons set forth above. Given the teachings in the specification taken with the breadth of the claim and the limited examples, it would have required those of skill undue experimentation to make/use a rodent with the heavy chain locus as broadly claimed. 
vi) The specification does not enable making/using a transgenic mouse with a human intronic splicing enhancer in the endogenous heavy chain locus as required in claim 10. The specification does not disclose any such enhancers and does not teach a vector for integrating them into the endogenous Ig heavy chain locus. The specification does not disclose where they are to be inserted or what they are to enhance. Macdonald (PNAS, 2014, Vol 111, No. 14, pg 5142-5153) refers to a mouse intronic enhancer, but that is not the same as a human intronic enhancer as claimed. Without such guidance, it would have required those of skill undue experimentation to make the rodent of claim 10. 

viii) The specification does not enable making/using a transgenic mouse with any rodent/human switch site in the endogenous heavy chain locus as required in claims 12, 13. The specification does not disclose any such enhancers and does not teach a vector for integrating them into the endogenous Ig heavy chain locus. The specification does not disclose where they are to be inserted or what they are to regulate. If claim 12 is intended to mean the endogenous switch sites are maintained, clarification is required. If claim 12 is intended to mean exogenous rodent switch sites are used in the rodent, clarification is also required. Given the vast lack of guidance, it would have required those of skill undue experimentation to make the rodent of claims 12, 13. 
ix) The specification does not enable an immunoglobulin heavy chain locus being anywhere but an endogenous heavy chain locus. Therefore, claim 18 does not further limit claim 1 (see 112/4th paragraph). However, if applicants are attempting to indicate claim 1 encompasses a rodent has the heavy chain locus at exogenous or endogenous heavy chain locus, much clarification is required. 
Claims 19-26 have been included for reasons set forth above because they include the elements discussed above. 

xi) the specification does not enable making/using a transgenic rodent with rodent/human intronic κ enhancers as required in claims 28-29 for reasons set forth above. 
xii) The specification does not enable an immunoglobulin κ chain locus being anywhere but an endogenous κ chain locus. Therefore, claim 18 does not further limit claim 27 (see 112/4th paragraph). However, if applicants are attempting to indicate claim 27 encompasses a rodent has the κ chain locus at exogenous or endogenous κ chain locus, much clarification is required. 
xiii) The specification does not enable making/using a transgenic rodent of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 31. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 31, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.

xv) The specification does not enable an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. Therefore, claim 37 does not further limit claim 31 (see 112/4th paragraph). However, if applicants are attempting to indicate claim 31 encompasses a rodent has the λ chain locus at exogenous or endogenous λ chain locus, much clarification is required. 
xvi) Claims 38-39 are rejected for reasons cited above as they apply to making a “neonatal Fc receptor (FcRn)” locus that has a sequence encoding a FcRn protein comprising a human extracellular domain. 
xvii) Claim 40 is rejected for reasons cited above as they apply to making a β2m locus that encodes a human/humanized β2m protein. 
xviii) claims 41-45 are rejected for reasons cited above as they apply to making a FceR1α or FceR1a locus encoding a FceR1α or FceR1a protein with a human extracellular domain. 
Written Description
Claims 1-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The CH gene segment has an Ig constant domain comprising a human CH1 domain, a human hinge region, a human CH2 domain, a human CH3 domain, any species of an IgG transmembrane domain, and species of an IgG cytoplasmic domain. 
The claim does not require any endogenous sequences are removed to accommodate the human sequences. The claim requires expression of IgG antibodies that have variable domains from the VH gene segments, the DH gene segment, the JH gene segment, and heavy chain constant domains derived from the CH gene segment. The claim does not require making a humanized IgG antibody or making an IgG antibody with an endogenous variable domain operably linked to a human constant domain. 
However, the specification does not teach replacing any VH, DH, or JH domains as encompassed by claim 1 or adding any exogenous VH, DH, or JH domains to the endogenous heavy chain locus. The examples and Figures are limited to replacing an endogenous g1 or g2a domain with human IgG domains (Fig. 1). The specification does not correlate replacing g1 or g2a domains with human IgG domains with any other CH domains or inserting human IgG domains into the CH locus. 

Claims 5 and 6 require the human CH domains are located at or replaces an endogenous Cγ2a, Cγ2c, Cγ1, Cγ2b, or Cγ3 domains; however, the specification is limited to replacing endogenous g1 (Cγ1) or g2a (Cγ2a) domains with human Ch domains (Fig. 1). The breadth claimed is simply not part of the invention. 
Claim 14 requires the VH, DH, JH gene segments are rodent. However, the specification does not teach how to insert exogenous VH, DH, JH gene segments into any rodent heavy chain locus, specifically as replacements of endogenous VH, DH, JH gene segments. Claim 15 requires the rodent VH, DH, JH gene segments are endogenous, but applicants do not correlate endogenous VH, DH, JH gene segments to exogenous rodent VH, DH, JH gene segments. 
Claim 16 requires the VH, DH, JH gene segments are human; however, the specification does not teach the target sequence or vector required to insert VH, DH, JH gene segments into the heavy chain locus as required in claim 1, specifically when replacing endogenous VH, DH, JH gene segments with human VH, DH, JH gene segments. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required. 
An adequate written description of a transgenic rodent with a modified heavy chain locus requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the target sites for homologous recombination, the vector, and the rodent themselves. It is Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). With respect to the method claims, adequate description of the methods first requires an adequate description of the materials, i.e. target sites, genomic sequences, vectors, and genetically modified rodent, which provide the means for practicing the invention. 
ii) the specification lacks written description for any species of rodent with a genetically modified IgG domain as required in claim 1. Claim 1 encompasses any rodent including mice, rats, squirrels, hamsters, guinea pigs, beavers, etc. The specification does not correlate the target sequences in mouse IgG gene segments required to make the vector for replacing mouse IgG gene segments with human IgG gene segments. The specification does not correlate the mouse IgG locus to any other rodent sequences. The specification does not teach the targeting vector used to target the mouse IgG locus can be used in any other species of rodent. Adequate description of the methods first requires an adequate description of the materials, i.e. target sites, 
iii) The specification lacks written description for expressing a variable domain “derived from the VH gene segment, the DH gene segment and the JH gene segment” as required in claim 1. The DH and JH gene segments are involved in rearrangement but do not give rise to the amino acids in the variable domain of the immunoglobulin as claimed. If DH and JH domains are involved in the final antibody, the variable domain is derived from the variable region, and the DH and JH domains are derived from the DH and JH gene segments. 
iv) the specification lacks written description for administering a human antibody to a transgenic mouse for the purpose of testing as required in claim 1 without a test, i.e. determining whether the human antibody _[?]__. After the antibody is administered the method step for the test and the determination of the test are absent in the claim which does not have an enabled use. What is required is a clear, positive step of the test followed by a determination of the results, i.e. determining whether the human antibody __[?]__, wherein a human antibody that ___ is a candidate for ___. Claim 4 appears to infer the human antibody must be of a type that matches the humanized portion of the heavy chain locus, e.g. replacing endogenous IgG gene segments with human IgG1 gene segments is for testing human IgG1 antibodies, replacing endogenous IgG gene segments with human IgG2 gene segments is for testing human IgG2 antibodies, etc. Clarification of the exact assay will require clarification of this rejection; however, it appears that it is dependent upon matching the human IgG type 
v)  The specification lacks written description for a rodent that also has human Cμ, CΔ, Cγ3, or Cγ1 as required in claim 7-9. The specification is limited to replacing endogenous g1 (Cγ1) or g2a (Cγ2a) domains with human Ch domains (Fig. 1). The breadth claimed is simply not part of the invention for reasons set forth above. Accordingly, the concept lacks written description. 
vi) The specification lacks written description for a transgenic mouse with a human intronic splicing enhancer in the endogenous heavy chain locus as required in claim 10. The specification does not disclose any such enhancers and does not teach a vector for integrating them into the endogenous Ig heavy chain locus. The specification does not disclose where they are to be inserted or what they are to enhance. Accordingly, the concept lacks written description. 
vii) The specification lacks written description for a transgenic mouse with a rodent/human 3’ regulatory region in the endogenous heavy chain locus as required in claim 11. The specification does not disclose any such enhancers and does not teach a vector for integrating them into the endogenous Ig heavy chain locus. The specification does not disclose where they are to be inserted or what they are to regulate. Accordingly, the concept lacks written description. 
viii) The specification lacks written description for a transgenic mouse with any rodent/human switch site in the endogenous heavy chain locus as required in claims 12, 13. The specification does not disclose any such enhancers and does not teach a vector for integrating them into the endogenous Ig heavy chain locus. The specification 
ix) The specification lacks written description for an immunoglobulin heavy chain locus being anywhere but an endogenous heavy chain locus. Therefore, claim 18 does not further limit claim 1 (see 112/4th paragraph). However, if applicants are attempting to indicate claim 1 encompasses a rodent has the heavy chain locus at exogenous or endogenous heavy chain locus, much clarification is required. 
Claims 19-26 have been included for reasons set forth above because they include the elements discussed above. 
x) The specification lacks written description for a transgenic rodent of claim 1 that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 27. The specification does not teach the target sequence or vector required to target the IgK locus as required in claim 27, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
xi) The specification lacks written description for a transgenic rodent with rodent/human intronic κ enhancers as required in claims 28-29 for reasons set forth above. 
xii) The specification lacks written description for an immunoglobulin κ chain locus being anywhere but an endogenous κ chain locus. Therefore, claim 18 does not th paragraph). However, if applicants are attempting to indicate claim 27 encompasses a rodent has the κ chain locus at exogenous or endogenous κ chain locus, much clarification is required. 
xiii) The specification lacks written description for a transgenic rodent of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 31. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 31, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
xiv) The specification lacks written description for a transgenic rodent with rodent/human intronic λ enhancers as required in claims 31-36 for reasons set forth above. 
xv) The specification lacks written description for an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. Therefore, claim 37 does not further limit claim 31 (see 112/4th paragraph). However, if applicants are attempting to indicate claim 31 encompasses a rodent has the λ chain locus at exogenous or endogenous λ chain locus, much clarification is required. 
xvi) Claims 38-39 are rejected for reasons cited above as they apply to making a “neonatal Fc receptor (FcRn)” locus that has a sequence encoding a FcRn protein comprising a human extracellular domain. 
xvii) Claim 40 is rejected for reasons cited above as they apply to making a β2m locus that encodes a human/humanized β2m protein. 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because use of the term “locus” to describe the replacement or insertion fails to clearly set forth the structure of the genetic modification. The phrase “an immunoglobulin heavy chain locus” is not acceptable for describing the genetic modification because it describes the position or range of nucleotides on a chromosome but not the genetic modification. Moreover, if the phrase is attempting to indicate a “replacement” of endogenous heavy chain gene segments, then it is unclear how reference to the chromosomal location further limits the “replacement.” Finally, reference to the position of the modification does not clearly set forth the human gene segments are operably linked to the endogenous V, D, and J heavy chain gene segments. Accordingly, use of the term “locus” makes the claim indefinite. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: performing an assay after administering the human antibody, and making a determination about the antibody based on that assay.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 30, 37, 39, 41, 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is wholly unclear who an .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632